Title: Enclosure: Minutes of a Meeting of the Société Agricole et Manufacturière Française, 2 January 1817
From: Societé agricole et manufacturière française
To: 


            
              Société agricole et manufacturière française
              Présidence de Mr Lee
              Seance du 2e jour de janvier 1817
              Après un profond examen Sur le choix important d’un terrein propre a Asseoir notre nombreuse Société—après avoir considéré les avantages qui doivent résulter d’un établissement Sous les 33ie au 35ie degres de latitude dans un pays elevé, Sain, jouissant d’un climat tempéré et de toute Sa vigueur Végétative naturelle, un pays Sur lequel on puisse Se rendre par terre et par mer a peu de frais—un pays  Non loin des grands établissements du tenessée et de la Nouvelle Orleans Sur une rivière Navigable et dont lamélioration entre déjà dans les vues bienfaisantes des differentes branches de l’administration
              La Société Arrête
              Qu’en exécution des dispositions prises dans Sa Séance du 25 octobre dernier Son Vice président Mr Lee Sera invité, de Concert avec les autres membres du bureau Mess. Martin, Parmantier & Dirat, a présenter au Congres des Etats Unis La demande de la société en nom Collectif pour une Concession de 250,000 acres de terres a choisir entre les 32 & 35ie degrés de latitude Sur l’une des rives de la riviere Tumbigbee, ou tout autre lieu non encore Sousmissionné, Aux conditions les plus avantageuses et que reclament reclame La situation des Pétitionnaires; Ainsi qu’on prendre avec le gouvernement tous les arrangemens nécessaires pour mettre en pleine & prompte exécution les intentions du présent arrêté.
              art 2e
              Que comme nulle Société ne peut prétendre a un bonheur permanent Si elle n’est régie par des reglemens Sages qui découlent du même esprit que celui qui a enfanté les loix bienfaisantes de cette grande Société républicaine dont nous faisons dès-à-présent parti Il Sera écrit au Sage de Monticello pour le frais de nous tracer les bases d’un pacte Social pour les reglemens locaux de notre réunion afin que nous présentions aux Siecles un monument de la félicité à la quelle peuvent atteindre de vrais amis de la liberté mettant en commun toute la partie de leurs facultés dont il est nécessaire de faire un faisseau pour la protection et l’avancement de chacun deux en particulier Et tout-à-la fois vivant dans la plus parfaite indépendance l’un de l’autre quant à lexercise de leurs droits politiques, la disposition de leurs propriétés de leur industrie et lexpression la plus illimité de leurs opinions.
              
                
                  
                    
                    Signé au régistre
                  
                  
                    
                    Wm Lee 1r vice president
                  
                  
                    
                    J. Martin 2e " & trésorier
                  
                  
                    
                    Dirat censeur
                  
                  
                    
                    N. S. Parmantier Secretaire
                  
                  
                    Certifié Conforme à Loriginal
                  
                  
                      N S Parmantier Sre
                  
                
              
            
            
               
            
            
            Editors’ Translation
            
              Société Agricole et Manufacturière Française
              Mr. Lee presiding
              Meeting of 2 January 1817
              After thoroughly examining the important choice of a suitable piece of land on which to settle our numerous society—after considering the advantages that must result from an establishment located between the 33d and 35th degrees of latitude in a region that is elevated, healthy, and enjoys a temperate climate and vigorous natural vegetation, an area accessible at little expense by either land or sea—a place not far from the large settlements of Tennessee and New Orleans and on a navigable river that the different branches of the administration, in their beneficence, have already considered improving
              The Society decrees
              That in execution of the steps taken at its 25 October meeting, its vice president Mr. Lee will be asked, together with the other members of the board, Messrs. Martin, Parmantier, and Dirat, to present to the Congress of the United States, on behalf of the whole society, the request for a concession of 250,000 acres of land between the 32d and 35th degrees of latitude on one of the banks of
				the Tombigbee River, or any other place not yet granted, under the most advantageous conditions, as  demanded by the petitioners’ situation, and make all the necessary arrangements with the government
				to execute fully and promptly the intentions of the present decree.
              2d article
              That inasmuch as no society can expect permanent happiness unless it is governed by wise regulations proceeding from the same spirit that gave rise to the beneficial laws of this great republican society to which we currently belong, we will write to the Sage of Monticello for the purpose of having him outline for us the basis of a social pact for our internal government, so that we may present posterity with a monument to the happiness that true
				friends of liberty can attain when they share all the faculties that must be combined for the protection and advancement of each individual while living in perfect independence of each other as regards
				the exercise of their political rights, the disposition of their property and industry, and the most unlimited
				expression of their opinions.
              
                
                  
                    
                    Signed at the register
                  
                  
                    
                    Wm Lee first vice president
                  
                  
                    
                    J. Martin second " and treasurer
                  
                  
                    
                    Dirat censor
                  
                  
                    
                    N. S. Parmantier secretary
                  
                  
                    Certified as conforming to the original
                  
                  
                      N S Parmantier Secretary
                  
                
              
            
          